DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 14 and claims bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan US 20070181810 A1 in view of Stowe US 20130050803 A1.
Regarding claim 1, 8 Tan teaches
1. A LiDAR system comprising: 
at least one array of laser light sources; (740)
at least one array of photodetectors(759) comprising one photodetector paired with each laser light source in the at least one array of laser light sources.(fig. 3C)  
Also teaches the lens system (745) and (757) for transmission and reception channels
a transmission optical system; a collection optical system;(745,757) configured to focus light on environment and on array
But does not explicitly teach
a transmission optical system comprising at least one cylindrical lens with power in the X direction and excluding any spherical lens; 
a collection optical system comprising at least one cylindrical lens with power in the X direction and excluding any spherical lens; 
one or more cylindrical lenses with power in the Y direction shared by the transmission optical system and the collection optical system; 


a) a rod lens associated with each array of laser light sources and configured to partially collimate light from the light sources in the X direction;  


a) a rod lens associated with each array of laser light sources and configured to partially collimate light from the light sources in the X direction;  


10070769_1.docx-21-WSGR Docket No. 51618-706.201b) one or more cylindrical lenses with power in the X direction configured to further collimate the light from the light sources in the X direction; and 

c) one or more cylindrical lenses with power in the Y direction configured to collimate the light from the light sources in the Y direction and provide a field of view in the Y direction; and wherein the collection optical system comprises: 

a) one or more cylindrical lenses with power in the Y direction wherein at least some of the one or more cylindrical lenses with power in the Y direction are configured to focus the light in the Y direction from the light sources reflected from an environment external to the LiDAR system onto the at least one array of photodetectors; and 
b) one or more cylindrical lenses with power in the X direction wherein at least some of the one or more cylindrical lenses with power in the X direction are configured to focus the light in the X direction from the light sources reflected from an environment external to the LiDAR system onto the at least one array of photodetectors.  
 Stowe teaches
Two channel system (fig. 6A) comprising

a second optical system comprising at least one cylindrical lens with power in the X direction(133m) and excluding any spherical lens; (fig. 19)
one or more cylindrical lenses(137F-1) with power in the Y direction shared by the transmission optical system and the collection optical system;(fig. 6A)
first optical system comprises
a) a rod lens associated with each array of laser light sources and configured to partially collimate light from the light sources in the X direction;  (137f-1, 137M in figure 19)
10070769_1.docx-21-WSGR Docket No. 51618-706.201b) one or more cylindrical lenses with power in the X direction configured to further collimate the light from the light sources in the X direction; and [0065-0066]
c) one or more cylindrical lenses with power in the Y direction configured to collimate the light from the light sources in the Y direction and provide a field of view in the Y direction; and 
wherein the second optical system comprises: [0065,0066]
a) one or more cylindrical lenses with power in the Y direction wherein at least some of the one or more cylindrical lenses with power in the Y direction are configured to focus the light in the Y direction [0065,0066]

b) one or more cylindrical lenses with power in the X direction wherein at least some of the one or more cylindrical lenses with power in the X direction are configured to focus the light in the X direction [0065,0066]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Tan with teaching by Stowe in order to transmit and receive the beam of the specific rectangular shape and therefore scan the area in the rectangular shape(evidence Tanaka; Koichiro US 20060023058 A1 fig. 1, 2 [0010]). 
 


Tan+Stowe also teaches
2, 11 The LiDAR system of claim 1, wherein the at least one array of laser light sources is linear.  (claim 3)

3, 12 The LiDAR system of claim 2, wherein each linear array of laser light sources comprises a single, planar printed circuit board.  (obvious design choice)

4, 13, 17 The LiDAR system of claim 1, wherein each array of photodetectors comprises a single, planar printed circuit board.  (obvious design choice.)

6, 19 The LiDAR system of claim 1, further comprising an enclosure.  (implicit used for the cars)


9, 15 The LiDAR system of claim 8, wherein the one or more cylindrical lenses with power in the Y direction of the transmission optical system and the one or more cylindrical lenses with power in the Y direction of the collection optical system are derived from a single original cylindrical lens such that optical performances are matched.  (Stove also teaches on fig. 19 multiple elements(120M) can have the same lens(133) It is important to note that similarity collection and transmission optics desirably the same in order to readout the data from the same region which was illuminated.  If the optics mismatches then the reception region can be wither larger or smaller than what was illuminated)

10, 16 The LiDAR system of claim 8, further comprising a baffle between the transmission optical system and the collection optical system.  (obvious design choice to avoid interference between transmission line and reception)




Claim 5, 7, 18, 20 and claims bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan US 20070181810 A1 in view of Stowe US 20130050803 A1 further in view of Nemes	US 20030021037 A1.
Regarding claims Tan does not teach
5, 7,18,20 The LiDAR system of claim 1, wherein the at least one array of laser light sources, the transmission optical system, the collection optical system, the one or more cylindrical lenses with power in the Y direction, and the at least one array of photodetectors are configured to rotate to create a field of view in the azimuth direction.  
Nemes teaches 

wherein the at least one array of laser light sources, the transmission optical system, the collection optical system, the one or more cylindrical lenses with power in the Y direction, and the at least one array of photodetectors are configured to rotate to create a field of view in the azimuth direction.  (abstract)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Tan with teaching by Nemes in order to change the size of the spot size and therefore scan different ranges.

Conclusion

 The rest of the art provided to Applicant refers to the optical systems relevant to the applicantion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645